Case 8-20-71757-reg   Doc 105-4   Filed 08/07/20   Entered 08/07/20 18:56:41




                            EXHIBIT D
                           Case 8-20-71757-reg   Doc 105-4   Filed 08/07/20   Entered 08/07/20 18:56:41



BioRestorative Therapies, Inc.
Liquidation Analysis

                                                        Value at
Asset Liquidation                                      Conversion  Recov %            Est. Recovery
         Cash at Conversion                                      -    100%                      -
         Deposits                                                -    100%                      -
         Furniture, Fixtures & Equipment                    29,475     50%                   14,738
         Lab Equipment                                      18,000     50%                    9,000
         Patents/License (book value)                      854,000     60%                  512,400
Total Proceeds                                                                              536,138

Secured Claims

         Auctus Fund, LLC (DIP)                                                         (1,300,000)
         John Desmarias                                                                   (357,000)

Costs Associated with Chapter 11 and Chapter 7

         Chapter 11 Administrative Expenses
                Chapter 11 Professional Fees                                               (82,500)

         Priority Claims                                                                  (110,000)

         Chapter 7 Administrative Expenses
                Chapter 7 Trustee Commission                                               (15,000)
                Chapter 7 Counsel                                                          (25,000)
                Chapter 7 Auctioneer                                                        (5,000)
                Chapter 7 Accountant                                                       (10,000)
         Total Wind-Down Expenses

Cash Available for Distribution                                                                -

         Total Unsecured Claims                                                         14,796,000

       Distribution to Unsecureds                                                              -
Recovery %                                                                                         0%

Notes:



                                                                                                          765017
